Citation Nr: 0021638	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  92-02 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and D.H.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION


The veteran served on active duty from December 1959 to May 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In March 1999, the Board denied service connection for post 
traumatic stress disorder (PTSD).  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2000, the Court vacated the Board's 
March 1999 decision and remanded the matter pursuant to a 
Joint Motion for Remand.  


REMAND

In February 1995, the veteran asserted that he was involved 
at an incident at APO 140 Ground Power in May/June 1961.  It 
involved an F-86 [a single seat fighter jet aircraft].  The 
veteran reported that he pulled Lt. Len Chen of the Taiwanese 
air force from the F-86.  The veteran has not claimed or 
described any other stressors involving aircraft accidents.  

On appeal to the Court, a new stressor was asserted.  It was 
noted that the history of the veteran's unit shows that Lt. 
Sinclair was killed in the aircraft accident of April 1961 
and that Lt. Ackerman was one of the victims of the aircraft 
accident.  The page of the unit history which actually deals 
with the April 1961 aircraft accident is so light as to be 
illegible, except for a portion at the bottom with a poem and 
a list of approximately 15 victims.  

The Joint Remand specified that the Board should request any 
and all additional records pertinent to the aircraft incident 
and any and all records relevant to the claimed truck 
incident and readjudicate the claim for service connection 
for PTSD.  

The case is REMANDED to the RO for the following:  

1.  The RO should ask the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) for information on the 
April 1961 aircraft accident which killed 
Lts. Ackerman and Sinclair.  

This should include relevant pages from 
the History of the 6214th Tactical Group, 
1 January to 30 June 1961.  

The RO should specifically note the 
problem with the legibility of the 
previous submission and request USASCRUR 
to insure that the pages are legible.  

The investigative reports concerning the 
following should also be obtained:

a.  The April 1961 fire which destroyed a 
Republic of China aircraft.  

b.  The April 1961 aircraft accident 
which killed Lts. Ackerman and Sinclair.  

c.  The death of Lt. Richard P. Ackerman 
in April 1961.  

d.  The death of Lt. Ronald M. Sinclair in 
April 1961.  

e.  The April 5, 1961 fire that destroyed 
an F-100.

2.  The RO should ask USASCRUR for all 
records pertaining to civilian injuries or 
deaths resulting from vehicles driven by 
personnel of the 6214th Tactical Group, 
during the veteran's tour of duty from 
November 1960 to February 1962.  

Following completion of these actions, the RO should review 
the claim for service connection for PTSD.  In accordance with 
the current appellate procedures, the case should be returned 
to the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This remand contemplates prompt action by the RO to request 
information from USASCRUR.  If the veteran has any additional 
details which may help USASCRUR find verifying data, the 
veteran should forward such information to the RO without 
delay.  The date of the claimed truck incident is 
particularly requested.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



